                                                                                                            JS-6
                                  UNITED STATES DISTRICT COURT
                                 CENTRAL DISTRICT OF CALIFORNIA

                                          CIVIL MINUTES - GENERAL
 Case No.          CV 20-1367 PA (GJSx)                                          Date   March 6, 2020
 Title             Manuel Rodriguez, et al. v. Rema Tip Top/North America, Inc.



 Present: The Honorable          PERCY ANDERSON, UNITED STATES DISTRICT JUDGE
                         T. Jackson                                            Not Reported
                        Deputy Clerk                                     Court Reporter / Recorder
                Attorneys Present for Plaintiffs:                   Attorneys Present for Defendants:

 Proceedings:                 IN CHAMBERS — COURT ORDER

       On February 20, 2020, the Court issued an order provisionally remanding this action to
the Los Angeles County Superior Court as a result of procedural defects in the Notice of
Removal. The Court stayed the order remanding the action to provide plaintiff with an
opportunity to object to the remand and waive the procedural defects. Specifically, plaintiff was
directed to inform the Court in writing by February 27, 2020, if plaintiff objected to the remand.
To date, despite the passage of the deadline set by the Court, plaintiff has not waived the
procedural defects. Accordingly, for the reasons stated in the February 20, 2020 Order, this
action is remanded to the Los Angeles County Superior Court, Case No. 19STCV37241.

         IT IS SO ORDERED.




CV-90 (10/08)                                  CIVIL MINUTES - GENERAL                                  Page 1 of 1
